Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 46, 47, 51, 52, 54-56, 62, 74, 77, 79, and 84 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 46, 47, 51, 52, 54-56, 59, 62, 64, 65, 68, 70, 73, 74, 77, 79, and 84, drawn to a composition comprising a deodorant agent and a film former and to a device in the reply filed on January 20, 2022 is acknowledged.
Applicant’s election without traverse of the species sodium bicarbonate, trimethylsiloxysilicate and an anhydrous system reading on claims 46, 47, 51, 52, 54-56, 62, 64, 65, 73, 74, 77, 79, and 84 is acknowledged.  The Examiner notes the election of an anhydrous system also does not read on the emulsion of claims 64, 65 and 73.
Claims 59, 64, 65, 68, 70, 73 and 90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 46, 47, 51, 52, 54-56, 62, 74, 77, 79, and 84 as filed on August 31, 2020 are pending and under consideration to the extent of the elected species, e.g., the deodorant agent is “sodium bicarbonate”, the film former is “trimethylsiloxysilicate” and the form of the composition is “anhydrous”.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 was considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too short and is not sufficiently descriptive of the disclosure.  Correction is required.  See MPEP § 608.01(b).

The use of the trademarks such as Gigawhite®, Dowicil™, Germall™, etc. (e.g., page 7, line 1; page 18, lines 7 and 10; page 19, line 10) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 46, 52, 55 and 79 are objected to because of the following informalities: 
Claim 46(i):  the alternative recitation of reducing body odor appears to contradict the preamble.
Claim 52:  “and” should presumably recite “or” to properly recite alternatives and “in an amount effective to reduce sweat and/ or body odor” is duplicative of the recitation of claim 46 and should presumably be deleted.  
Claim 55:  “a polyester resin” in the 3rd line is appears to be duplicative of “Polyester Resins” in the 10th line. 
Claim 55:  “a vinyl caprolactam/VP/dimethylaminoethyl methacrylate copolymer” in the 4th line appears to be duplicative of “a Vinyl Caprolactam/VP/Dimethylaminoethyl Methacrylate copolymer” in the 10th & 11th lines.
Claim 55:  “styrene/butadiene copolymer” in the 5th line appears to be duplicative of “a styrene/butadiene copolymer” in the 11th line.
Claim 55:  “an acrylates copolymers” in the 7th line should presumably recite “an acrylate copolymer”.
Claim 55:  “and” should presumably be inserted before the recitation of the last polymer in view of the earlier recitation of Markush language, e.g., selected from the group consisting of”.
Claim 79:  “arbutrin” appear to be a misspelling of “arbutin”, 
Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/836,808, filed April 22, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the film former of claim 46, does not disclose the intended uses / results of claim 47, does not disclose the film formers of claim 55, does not disclose the oil based compositions or the film formers of claim 56, does not disclose the anhydrous compositions of claim 74, does not disclose the tyrosine inhibitors of claims 77 and 79, does not disclose the devices of claim 84.  
The disclosure of the prior-filed application, Application No. 62/879,503, filed July 28, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the intended uses / results of claim 47, does not disclose the film formers of claim 55, does not disclose oil based compositions or the film formers of claim 56, does not disclose the tyrosine inhibitors of claims 77 and 79, does not disclose the devices of claim 84.  
Application No. 62/914,001, filed October 11, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the intended uses / results of claim 47, does not disclose the agents of claim 79. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 46, 47, 51, 52, 56, 62, 74, 77, 79 and 84 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 46, 47, 52, 74 and 84 recite(s) a nature-based composition comprising a deodorant agent / sodium bicarbonate and a film former, various intended uses thereof, and location thereof in a device / container.  Sodium bicarbonate is a natural product and products having the capability of forming films encompass natural products such as oils, waxes, natural polymers and gums.  Claim 51 further recites spreadability agents which encompasses all products having the capability of spreading such as oils.  Claim 56 further recites oils.  Claim 62 further recites pigments which encompasses natural colorants and dyes; furthermore, the optional pigments include natural (di)oxides.  Claims 77 and 78 further recite natural products such as licorice.  Therefore, claims 46, 47, 51, 52, 56, 62, 74, 77, 79 and 84 recite combinations of natural products and there is no evidence of record that the combinations possess any new 
This judicial exception is not integrated into a practical application because the claims are generically drawn to compositions characterized in generic functional terms. There are no additional elements sufficient to amount to significantly more than the judicial exception because there are no additional elements.  However, it is noted that claims 54 and 55 are not included in this rejection because they exclusively recite non-naturally occurring elements.  It is further noted that the optional limitations of claim 56 exclusively recite non-naturally occurring elements and the optional limitations of claim 84 may be sufficient to amount to significantly more than a natural product contained within a generic device.
The rationale for this determination is explained below:  as per the Patent Subject Matter Eligibility Guidance and MPEP 2106.04(b)-(c), nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54, 55, 79 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 54 recites trisiloxane and a trisiloxane blend.  It is unclear what is encompassed by “a trisiloxane blend” or how the blend differs from “trisiloxane”.  The specification (e.g., page 13) fails to remedy the ambiguity because it recites the same language as claimed.
Claim 55 recites “Polyurethane-18,48 and alike”.  It is unclear what is meant by this and the recitation of “and alike” is indefinite because it is unclear what “alike” references.  The specification (e.g., pages 4-5; page 14) fails to remedy the ambiguity because it recites the same paragraph as claimed.
	Claim 79 recites Vitamin B3 (niacinamide).  Because Vitamin B3 is niacin, and niacin is not the same as niacinamide as evidenced by WebMD (copy provided), it is unclear if the species in parentheses is required or optional.  See MPEP 2173.05(d).  The specification fails to remedy the ambiguity because it discloses the same parenthetical (e.g., page 6, last line; page 18, lines 16-22; page 19, lines 9 and 19).
	Claim 79 recites Gigawhite® which is a trademark / trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific brightening agent and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 46, 47, 51, 52, 54, 56, 62, 74 and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grezcyn et al. (US 5,254,332, published October 19, 1993).
Grezcyn is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.

Regarding claims 46, 47, 51, 52, 54, 56, 74 and 84


    PNG
    media_image1.png
    520
    617
    media_image1.png
    Greyscale

5 wt% sodium bicarbonate (deodorant agent in effective amount), stearyl alcohol (wax that is a film former), and cyclomethicone (spreadability agent that is cyclopentasiloxane).  The final product was filled into containers (device) (column 10, lines 38-40).
	Regarding the intended use of reducing body odor, deodorants by definition are intended to reduce odor.  Additionally, Grezcyn teach deodorants neutralize the objectionable odors resulting from the degradation of the components of sweat (column 1, lines 17-30).
	Regarding the intended uses / desired results of claim 47, Grezcyn teach antiperspirants inhibit perspiration (absorbs sweat) (column 1, lines 17-30) and Grezcyn teach the compositions may further comprise colorants (corrects color) (column 8, lines 27-39).  Furthermore, products of identical composition cannot have mutually exclusive properties.  See MPEP 2112.01.  Because Grezcyn anticipate the compositions of claim 46, the desired results of claim 47 must necessarily be present.
Regarding claim 62 
Grezcyn teach the compositions may further comprise colorants (pigments) (column 8, lines 27-39).

Claims 46, 47, 51, 55, 56, 62, 74, 77, 79 and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (JP 2014-070043 A, published April 21, 2014, as evidenced by the Google translation).
Shimada is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.

Regarding claims 46, 47, 51, 55, 56, 74 and 84
Shimada teach a deodorant agent which has excellent perspiration resistance (absorbs sweat) comprising a silicone film forming agent comprising trimethylsiloxysilicic acid (trimethylsiloxysilicate), a solid oil (spreadability agent), a deodorant and 0 to 25 mass% water; in an embodiment, the agent is substantially free of water (anhydrous, oil based) (title; abstract; claims).  A deodorant agent is intended to prevent body odor (effective amount) (page 1).  The deodorant agent may be in the form of a stick (a container or device is implict) (page 5, 2nd paragraph).
Regarding claim 62 
Shimada teach the compositions may further comprise a pigment (page 4, 4th paragraph from last).
Regarding claims 77 and 79
brightening agent) or/and antioxidants such as ascorbic acid (tyrosine inhibitor) or/and ferulic acid (tyrosine inhibitor) (page 3, top half).  

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 46, 47, 51, 52, 54-56, 62, 74 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Grezcyn et al. (US 5,254,332, published October 19, 1993) in view of Canfield et al. (US 2017/0105923, published April 20, 2017).
Grezcyn is applied herewith on the elected embodiment.

	The teachings of Grezcyn have been described supra with regard to the anticipation of claims 46, 47, 51, 52, 54, 56, 62, 74 and 84.  Claims 46, 47, 51, 52, 54, 56, 62, 74 and 84 are therefore also obvious over Grezcyn.
	Although the compositions of Grezcyn comprise ingredients which will form a film upon application to the skin, Grezcyn do not teach the film former is trimethylsiloxysilicate as required by claim 55 and by the elected embodiment.
This deficiency is made up for in the teachings of Canfield.
	Canfield teach silicone film formers in antiperspirant and deodorant formulations can reduce the transfer of silicone and active ingredients, thereby offering long wear and transfer resistance while maintaining breathability (title; abstract; paragraph [0013]; claims).  Silicone film formers include inter alia trimethylsiloxysilicate or any variation such as cyclopentasiloxane (and) trimethylsiloxysilicate (paragraph [0010]).  Exemplary antiperspirant and deodorant formulations include sticks (paragraphs [0022]-[0024]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stick antiperspirants of Grezcyn to further comprise silicone film formers inclusive of trimethylsiloxysilicate as taught by Canfield in order to reap .

Claims 46, 47, 51, 52, 54-56, 62, 74, 77, 79 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Grezcyn et al. (US 5,254,332, published October 19, 1993) in view of Canfield et al. (US 2017/0105923, published April 20, 2017) as applied to claims 46, 47, 51, 52, 54, 56, 62, 74 and 84 above, and further in view of Scavone et al. (US 6,383,476, published May 7, 2002).
Grezcyn is applied herewith on the elected embodiment.
The teachings of Grezcyn and Canfield have been described supra.
They do not teach a hyperpigmentation agent which optionally comprises inter alia niacinamide or/and tyrosine inhibitor as required by claim 77.
They do not teach a brightening agent which optionally comprises inter alia vitamin B3 (niacinamide) as required by claim 79.
These deficiencies are made up for in the teachings of Scavone.
Scavone teach anhydrous antiperspirant and deodorant compositions comprising a solid, water soluble skin active agent inclusive of vitamin B (niacin) and vitamin C (tyrosine inhibitor); anhydrous compositions allow the water soluble actives to release into the sweat or other moisture on the skin, thus enhancing the active effect (title; abstract; columns 5-7, “Skin Active Agents”; claims).  Highly preferred vitamins include vitamin B3 compounds and derivatives 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stick antiperspirants of Grezcyn in view of Canfield to further comprise a solid, water soluble skin active agent inclusive of vitamin B, vitamin B3, or/and vitamin C as taught by Scavone in order to reap the expected skin benefits thereof such as a reduction in wrinkles or other skin imperfections.  There would be a reasonable expectation of success because Grezcyn teach the compositions may contain optional components which modify the physical characteristics of the compositions or serve as “active” components when deposited on the skin in addition to the antiperspirant and/or deodorant actives (column 8, lines 27-39) and because Scavone evidence suitability of vitamins in within anhydrous antiperspirant formulations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633